DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyey (US 2014/0226361 A1) in view of Onishi (US 2010/0188601 A1).
Regarding claim 1,  Vasylyey teaches a decorative lighting device installed in a housing, the device comprising:
a case (2) in which at least a front surface of the device is open (see at least figure 1 where 32, 6 and 8 are positioned in case 2);
a transparent cover (4; see paragraph [0084] where transparent glass is disclosed) that covers an open portion of the case (2; see at least figure 1);
a plurality of light guide plates (50; see at least figure 16) that are housed inside the case (2) and are disposed spaced apart in a front-rear direction of the device (see position of 50 in at least figure 1), with each light emitting surface facing the front surface of the device (see at least figure 16); and
a plurality of light sources (30) provided corresponding to the plurality of light
guide plates (50; see at least figure 16).
The recitation a game machine has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Vasylyey does not explicitly teach a side surface in the case of the device being open. 
Onishi teaches a light emitting diode backlight unit comprising a plurality of light guides (20) and including a casing (10) where light sources 32 are positioned in the openings (see at least figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the decorative lighting device Vasylyey to include an open side surface as taught by Onishi as an alternative design choice.
Regarding claim 2, Vasylyey further teaches the decorative lighting device wherein the case (2) and cover (4) are formed in an elongated shape (see at least figure 16 where the case and cover are elongated shapes), and a plurality of sets composed of the plurality of light guide plates are disposed in an elongation direction (see figure 12 and 16 where a plurality of light guide plates are positioned in case 2).
Regarding claim 3, Vasylyey teaches the decorative lighting device according to claim 1, wherein the plurality of light guide plates increase in size going from a front toward a rear (see at least figure 3 where light guide 6 increases in size from a front (see portion 18 of light guide) toward a rear (see where light source 32 is position)).
	Claims 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyey (US 2014/0226361 A1) in view Onishi (US 2010/0188601 A1) as applied to claim 1 above and further in view of Choi (US 2010/0002463 A1).
Regarding claim 4,  Vasylyey modified by Onishi teaches the decorative lighting device according to claim 1, but does not explicitly teach wherein the case comprises a mirror unit having a light reflection function on an inner wall that demarcates a space in which the plurality of light guide plates are disposed. 
Choi teaches a cover (233) comprising a half mirror unit having a light reflection function (see paragraph [0031] discloses half mirror layer 231 reflected external light to the outside). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the cover of Vasylyey to include a half mirror unit as taught by Choi as an alternative design choice to achieve a desired illumination output when the emitting light impinges upon the half mirror unit.
Regarding claim 5, Vasylyey modified by Onishi teaches the decorative lighting device according to claim 1, but are silent about wherein the cover comprises a half mirror unit having a light reflection function and a light transmission function. 
Choi teaches a cover (233) comprising a half mirror unit having a light reflection function (see paragraph [0031] discloses half mirror layer 231 reflected external light to the outside). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the cover of Vasylyey to include a half mirror unit as taught by Choi as an alternative design choice to achieve a desired illumination output when the emitting light impinges upon the half mirror unit.
Regarding claim 6, Vasylyey modified by Onishi and Choi teaches the decorative lighting device according to claim 4, and Choi further teaches wherein the cover (233) comprises a half mirror unit having a light reflection function and a light transmission function (see paragraph [0031] discloses half mirror layer 231 reflected external light to the outside).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the cover of Vasylyey to include a half mirror unit as taught by Choi as an alternative design choice to achieve a desired illumination output when the emitting light impinges upon the half mirror unit.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyey (US 2014/0226361 A1) in view of Onishi (US 2010/0188601 A1) as applied to claim 1 above and further in view of Glenn et al. (US 2020/0111295 A1).
Regarding claim 7, Vasylyey modified by Onishi teaches the decorative lighting device according to claim 1, but does not explicitly teach a game machine, having: a game machine main body; and the decorative lighting device which is installed in the housing of the game machine main body. 
Glenn et al. teaches a gaming machine having enhanced emotive lighting and decorative display (see at least figures 1-3 and abstract of Glenn et al.). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the lighting device of Glenn et al. to be used in a gaming machine as taught by Glenn et al. as an alternative design choice.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M APENTENG/Examiner, Art Unit 2875     


/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875